Exhibit 10.18
 
First Amendment to Excise Tax Reimbursement Agreement


THIS FIRST AMENDMENT to that certain Excise Tax Reimbursement Agreement dated on
and as of June 1, 2007 (the “ETR Agreement”) is entered into on and as of
October 31, 2008, by and between Community Partners Bancorp (“CPB”), a
corporation organized under the laws of the state of New Jersey, 1250 Highway 35
South, Middletown, NJ 07748, for its subsidiaries, affiliates and itself; and
William D. Moss (“Executive”), whose business address is 1250 Highway 35 South,
Middletown, NJ 07748.


WHEREAS, CPB and Executive wish to enter into this Amendment to the ETR
Agreement so as to modify the manner in which the amount payable to Executive as
the Reimbursement Payment is calculated, and fully conform the ETR Agreement to
the applicable provisions of Section 409A of the Internal Revenue Code of 1986
and the final Treasury Regulations which have been promulgated under Section
409A.


NOW, THEREFORE, in consideration of the mutual promises set forth in this
Amendment, the sufficiency of which are hereby acknowledged, CPB and Executive
agree that the ETR Agreement is amended as follows:


1. By deleting the third sentence of Section 2, and inserting the following in
its stead:


“The amount of the Reimbursement Payment shall be initially determined by the
Auditor, which shall, with Executive’s full cooperation, prepare a pro forma
analysis of the Executive’s federal and state income tax liability for the
calendar year in which the Reimbursement Payment is to be made and determine the
amount of the Reimbursement Payment on the basis of such analysis.  When
Executive files his or her federal and state income tax returns for the calendar
year in which the Reimbursement Payment is made, Executive shall immediately
provide copies of such filed federal and state tax returns to the Auditor, which
shall adjust the initial Reimbursement Payment appropriately, it being the
express purpose of the process described in this and the preceding sentence to
put Executive in the same economic position as he or she would have been in had
the Excise Tax not been imposed.  CPB shall immediately pay to Executive the
full amount of any positive adjustment to the Reimbursement Payment, and
Executive shall immediately pay to CPB the full amount of any negative
adjustment to the Reimbursement Payment.  The Auditor’s initial determination of
the Reimbursement Payment shall be conclusive, as shall the Auditor’s
determination of any adjustment to the Reimbursement Payment.”


2. By deleting the phrase “..upon the payment to Executive of the Total
Payments…” in the first sentence of Section 3, and inserting in its stead “…upon
the initial determination of the Reimbursement Payment by the Auditor under
Section 2 of this Agreement, which shall be not later than thirty (30) days
after payment to the Executive of the Total Payments…”


3. By adding the following text to Section 3:
 
1

--------------------------------------------------------------------------------




“Notwithstanding any term of this Agreement to the contrary, (i) the
Reimbursement Payment shall be paid in full to the Executive not later than the
end of the Executive’s taxable year next following the Executive’s taxable year
in which the Executive remits the taxes which gave rise to the Reimbursement
Payment under this Agreement; and (ii) any amount reimbursed to the Executive,
or expended by CPB on the Executive’s behalf or for the Executive’s direct
benefit, with respect to any audit or litigation pertaining to Total Payments or
the Reimbursement Payment shall be paid or expended, as the case may be, not
later than the end of the Executive’s taxable year following the Executive’s
taxable year in which the taxes that are the subject of the audit or litigation
are remitted to the taxing authority, or where as a result of such audit or
litigation no taxes are remitted, the end of the Executive’s taxable year
following the Executive’s taxable year in which the audit is completed, or there
is a final and nonappealable settlement or other resolution of the litigation.”


Except as set forth in this Amendment, the ETR Agreement shall remain in full
force and effect, enforceable in accordance with its terms.


IN WITNESS WHEREOF, and intending to be mutually bound, CPB and Executive have
entered into this Amendment on and as of the date first set forth above.


WITNESS:
 
 
 

/s/ Jean Nelson-Crosby    /s/William D. Moss  
 
 
William D. Moss             ATTEST:      COMMUNITY PARTNERS BANCORP            
                              /s/Michael W. Kostelnik    By: /s/Charles T.
Parton   Michael W. Kostelnik,  Secretary      Charles T. Parton, Chairman      
      Joinder:                   ATTEST:       TWO RIVER COMMUNITY BANK        
                                  /s/Michael W. Kostelnik    By: /s/Michael J.
Gormley   Michael W. Kostelnik, Secretary        Michael J. Gormley,        
Executive Vice President
 

 

 
2

--------------------------------------------------------------------------------